                               Case 2:18-cv-01909-JAD-CWH Document 16 Filed 04/15/19 Page 1 of 2



                        1       Jennifer L. Braster
                                Nevada Bar No. 9982
                        2
                                Andrew J. Sharples
                        3       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        4       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        5       (T) (702) 420-7000
                        6       (F) (702) 420-7001
                                jbraster@nblawnv.com
                        7       asharples@nblawnv.com

                        8       Attorneys for Defendant
                                Weltman, Weinberg & Reis Co., LPA
                        9
                                                          UNITED STATES DISTRICT COURT
                      10
                                                                 DISTRICT OF NEVADA
                      11

                      12
                                SYLVIA QUINN, individually and on behalf        Case No. 2:18-cv-01909-JAD-CWH
                      13        of all and others similarly situated,
                                                                                JOINT NOTICE OF SETTLEMENT
                      14                          Plaintiff,
                      15               v.
                                                                                Complaint filed: October 3, 2018
                      16        WELTMAN, WEINBERG & REIS, CO.,
                                LPA,
                      17
                                                  Defendant.
                      18

                      19

                      20              PLEASE TAKE NOTICE that Plaintiff Sylvia Quinn and Defendant Weltman, Weinberg
                      21       & Reis, Co., LPA have reached a tentative settlement. The parties anticipate filing a Stipulation
                      22       for Dismissal of the Action as to the named Plaintiff’s claims against Defendant, with prejudice,
                      23       within 60 days.     Plaintiff requests that all pending dates and filing requirements as to
                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:18-cv-01909-JAD-CWH Document 16 Filed 04/15/19 Page 2 of 2



                         1     Defendant be vacated and that the Court set a deadline sixty days from the present date for filing
                         2     a dismissal as to Defendant.
                         3     Dated this 15th day of April 2019.
                         4      KNEPPER & CLARK LLC                               NAYLOR & BRASTER
                         5      /s/ Matthew I. Knepper                            /s/ Jennifer L. Braster
                                Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
                         6      Nevada Bar No. 12796                              Nevada Bar No. 9982
                                Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
                         7      Nevada Bar No. 13848                              Nevada Bar No. 12866
                                Email: matthew.knepper@knepperclark.com           1050 Indigo Drive, Suite 200
                         8      Email: miles.clark@knepperclark.com               Las Vegas, NV 89145
                         9                                                        Email: jbraster@nblawnv.com
                                HAINES & KRIEGER, LLC                             Email: asharples@nblawnv.com
                      10        David H. Krieger, Esq.
                                Nevada Bar No. 9086                               Counsel for Defendant
                      11        George Haines, Esq.                               Weltman, Weinberg & Reis Co, LPA
                                Nevada Bar No. 9411
                      12        Shawn W. Miller, Esq.
                      13        Nevada Bar No. 7825
                                Email: dkrieger@hainesandkrieger.com
                      14        Email: ghaines@hainesandkrieger.com
                                Email: smiller@hainesandkrieger.com
                      15
                                Counsel for Plaintiff
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
